Hoyt, J.
(dissenting).• — I think the order of the lower court should be affirmed. It is clear to me that, at the time Judge Humes made the order which wTas vacated, he had no *278jurisdiction whatever to do so. If this was the case, the order was not simply voidable, but was absolutely void, and could have been attacked collaterally. If this were so, I do not think that it should be held that the person against whom such order was made had given it validity by appearing in the proceeding, even although he did not attack it upon the ground of the want of jurisdiction of the court to make it. So soon as the attention of the court was called to the fact that such order was made without jurisdiction, it became its duty to clear its records of such void order by vacating it, and as that was the legal effect of the order from which this appeal was taken, it follows that, whether or not the reasons given by the court were sufficient, its action was correct, and should be affirmed.
This consideration alone is sufficient to determine the appeal; but, in my opinion, if the hearing had upon the motion to vacate was to be considered as an original hearing of the petition for the appointment of a guardian, and the merits of such petition properly a subject of decision therein, the ruling of the lower court was correct.
I do not think that the statute under which the proceeding was had was designed to protect the estate of one who voluntarily, for a brief time, incapacitates himself so that he cannot properly look after the same. The whole tenor of the statute and of the remedy provided, and the means by which the proceeding could be terminated, to my mind show clearly that the legislature intended it only to be applied to those cases of insanity or imbecility, or to causes of like nature, which might be presumed to be, at least to a certain extent, permanent. Under the statute, the guardian could only be appointed when the person was incapable of managing his own affairs for the reasons stated therein, and just as soon as the incapacity was removed he was entitled to have the appointment set aside. Such being the provisions of the statute, they cannot well be applied to a *279case of drunkenness, whether habitual or otherwise. A person for this reason might be totally incapable of managing his affairs one day, yet entirely capable the next. The result would be, if this statute is held to be applicable tó such cases, that the court could be called upon one day to appoint a guardian for such person, and would have no discretion excepting to do so, and on the very next day might be called upon to vacate such appointment, and be likewise without any legal discretion to refuse. I do not think that the legislature intended that the courts should be thus engaged from day to day in this business of appointing and discharging guardians. A man may be a habitual drunkard, and a portion of the time as completely incapable of managing his own affair’s as though he were absolutely insane, and yet, during the remainder of the time, perfectly competent, and the alternations of competency and incompetency may occur not only from day to day but even from hour to hour.
Beside, I have serious doubts whether the statute as it now stands is of any force or effect excepting as taken in connection with the power of the court to commit to an insane asylum, but this latter question it is not necessary to raise in this case.